Dismissed and Opinion filed December 18, 2003








Dismissed and Opinion filed December 18, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01000-CV
____________
 
RODNEY PHILLIPS and WILLIE
PHILLIPS, Appellant
 
V.
 
LOWELL COLEMAN, PROGRESSIVE COUNTY MUTUAL INSURANCE
COMPANY, and PROGRESSIVE CASUALTY INSURANCE COMPANY (PROGRESSIVE INSURANCE
COMPANIES), Appellees
 

 
On
Appeal from the 129th District Court
Harris
County, Texas
Trial
Court Cause No. 01-10130
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed June 4, 2003.  The notice of appeal was filed on September
2, 2003.  To date, the filing fee of
$125.00 has not been paid.  No proper
affidavit of indigence was filed with or before the notice of appeal.  See Tex.
R. App. P. 20.1.  Therefore, on
October 30, 2003, the Court issued an order stating that unless appellant paid
the appellate filing fee of $125.00 within fifteen days of the date of the
order, the appeal would be dismissed.  




The filing fee has not been paid, and appellant has not
responded to the Court=s order of October 30, 2003.
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c).  
 
PER CURIAM
 
 
Judgment rendered and Opinion
filed December 18, 2003.
Panel consists of Chief Justice
Hedges and Justices Anderson and Seymore.